                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )      Case No. 3:13-cr-05057-1-MDH
                                               )
JAIME GONZALEZ-ALVARADO,                       )
                                               )
                      Defendant.               )

                                           ORDER

       Before the Court is Defendant’s Pro Se Motion for Reconsideration.         (Doc. 242).

Defendant asks the Court to reconsider its previous Order denying sentence reduction

(compassionate release) to Defendant (Doc. 240). After careful consideration, the Court hereby

DENIES Defendant’s motion. The Court finds that the Defendant has not established that new

circumstances warrant a reconsideration of the previous Order.



IT IS SO ORDERED.


DATED: January 19, 2021                     /s/ Douglas Harpool
                                            DOUGLAS HARPOOL
                                            UNITED STATES DISTRICT JUDGE




                                    1
        Case 3:13-cr-05057-MDH Document 243 Filed 01/19/21 Page 1 of 1
